Mr. Justice Waterman delivered the opinion op the Court. The decree is erroneous, in that it orders the sale of the ' property covered by each mortgage unless there is paid the amount due upon each. The decree should have ordered a sale, first, of lot 32, unless there were paid to Hetty H. E. Green the amount due upon her mortgage, and ordered a separate sale of lot 32 and lots 74 and 75, unless there were paid to Hetty S. A. H. Green the amount due upon her mortgage. The court should also have equitably apportioned the amount of costs and fees properly taxable and chargeable between the several properties; a certain proportion thereof to be paid, or said lot 32 would be sold upon the decree upon the mortgage belonging to Hetty H. E. Green, and a certain proportion thereof to be paid, or said lot 32 and lots 74 and 75 would be sold upon the decree upon the mortgage belonging to Hetty S. A. H. Green. If the proceeds of the first sale of lot 32 more than discharged the claim of Hetty H. E. Green, the surplus should be applied in reduction of the amount due Hetty S. A. H. Green. Brown v. Kennicott, 30 Ill. App. 89. We find no other error. The decree of the Circuit Court is reversed, and the cause remanded, with directions to enter a decree in accordance with the opinion of this court. Eeversed and remanded, with directions.